The opinion of the Court was prepared by
Tenney J.
The order of the Major General convening the Court Martial for the trial of the petitioner, upon the-charges and specifications filed with him by the Division Advocate, was required to be recorded by the orderly officer of the Division in the orderly book kept by him. Stat. 1834, c. 121, § 44, art. 34. The orderly officer had possession of the record, and he could properly certify a copy taken therefrom, which would be legally admissible as evidence.
The paper signed and sealed by the President of the Court Martial, holden in pursuance of the general order of the Major General, details the preliminary proceedings, sets forth the charges and specifications contained in the order against the *170accused, his answer thereto, his plea of not guilty, the substance of the evidence adduced, and the judgment of the Court Martial, that he was guilty of a part and not guilty of another- part of the offences with which he was charged ; also the sentence of the Court, that he be removed from the office, which he held in the Militia of Maine, and pay a fine of forty dollars, and be disqualified for and incapable of holding any military office under the State for the term of two years. These papers?? contain every thing required by the statute to constitute a valid judgment of a Court Martial; they are original papers and are equally competent as evidence, as would be the authenticated copies of the same. Vose v. Manly, 19 Maine R. 331. By the statute of 1837, c. 276, § 10, the “ copy of the record of any Court Martial, certified by the President of such Court, together with a duly authenticated copy of the order,' convening said Court, shall be conclusive and sufficient evidence to sustain in airy Court any action commenced for the recovery of any fine and costs, or either, agreeably' to the provisions of an act to which this is additional.”
The application before us is to the discretion of the Court, and we are satisfied from all the papers filed in the case, that a review of the action would result in a verdict similar to the one before returned; and the Petition is dismissed.